ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-195, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, WILLIAM F. SWEENEY of MEDIA, PENNSYLVANIA,-who was admitted to the bar of. this State in 1992, should be disciplined for violating RPC 1.15(a) and (c)(breach of fiduciary duty) and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation) by the imposition of a one-year suspension from the practice of law, and that the suspension should be suspended provided that respondent completes the two-year probationary period of supervised practice ordered by the Supreme Court of Pennsylvania on March 23, 2006;
And WILLIAM F. SWEENEY having been ordered to show cause why he should not be disbarred or otherwise disciplined:
And good cause appearing;
It is ORDERED that WILLIAM F. SWEENEY is hereby suspended from the practice of law for a period of one year, provided, however, that the term of suspension shall be suspended *61if respondent successfully completes the two-year probationary period of supervised practice ordered by the Supreme Court of Pennsylvania on March 23, 2006; and it is further
ORDERED that the Director of the Office of Attorney Ethics shall report to the Court any finding that respondent has failed to satisfy the conditions imposed by the Supreme Court of Pennsylvania; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.